Citation Nr: 0737702	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  06-06 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, to include as secondary to a back disorder.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The Board notes that additional evidence has been received, 
namely a letter from a VA physician, which was not previously 
considered by the RO.  However, the veteran submitted a 
waiver of the RO's initial consideration of the evidence in 
June 2007.  Therefore, the Board will consider this newly 
obtained evidence and proceed with a decision.

The Board notes that the veteran had originally included the 
issue of entitlement to special monthly compensation (SMC).  
However, in a statement submitted in February 2006, the 
veteran stated that he wished withdraw his appeal for that 
issue.  Accordingly, the issue of entitlement to an SMC no 
longer remains in appellate status and no further 
consideration is required.

The merits of the claims for service connection for a back 
disorder and for a psychiatric disorder will be addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed May 1993 rating decision most recently 
denied service connection for a back disorder.

3.  The evidence received since the May 1993 rating decision, 
by itself or in conjunction with previously considered 
evidence, relates to an unestablished fact necessary to 
substantiate the claim for service connection for a back 
disorder.

4.  An unappealed March 2004 rating decision denied service 
connection for a depression.

5. The evidence received since the March 2004 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The May 1993 rating decision, which denied entitlement to 
service connection for a back disorder, is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The evidence received subsequent to the May 1993 rating 
decision is new and material, and the claim for service 
connection for a back disorder is reopened. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The March 2004 rating decision, which denied entitlement 
to service connection for depression, is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

4.  The evidence received subsequent to the March 2004 rating 
decision is new and material, and the claim for service 
connection for a psychiatric disorder is reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With respect to the veteran's application to reopen his 
claims for service connection for a back disorder and for a 
psychiatric disorder, the RO had a duty to notify the veteran 
what information or evidence was needed in order reopen his 
claims.  The law specifically provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured. 38 U.S.C.A. § 5103A(f).  In 
the decision below, the Board has reopened the veteran's 
claims for service connection for a back disorder and for a 
psychiatric disorder, and therefore, regardless of whether 
the requirements have been met in this case, no harm or 
prejudice to the appellant has resulted.  Therefore, the 
Board concludes that the current laws and regulations have 
been complied with, and a defect, if any, in providing notice 
and assistance to the veteran was at worst harmless error in 
that it did not affect the essential fairness of the 
adjudication. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.



Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Allen, 7 Vet. App. at 448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened. Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  To rebut the presumption of sound condition under 
section 1111 of the statute for disorders not noted on the 
entrance or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable." 
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action. Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, where the government fails to 
rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection. See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease." 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who 
served during a period of war or after December 31, 1946, 
clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service, and clear 
and unmistakable evidence includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition. 38 
C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened. Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service. 38 C.F.R. § 3.306(b)(1).

In this case, the Board observes that the veteran's claims 
for service connection for a back disorder and for a 
psychiatric disorder were previously considered and denied by 
the RO most recently in rating decisions dated in May 1993 
and March 2004, respectively.  The veteran was notified of 
those decisions and of his appellate rights.  In general, 
rating decisions that are not timely appealed are final. See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In May 2005, the veteran essentially requested that his 
claims for service connection for a back disorder and for a 
psychiatric disorder be reopened.  However, the August 2005 
rating decision now on appeal appears to have denied 
reopening the veteran's claims.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance. See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) 
(in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the May 1993 rating decision denied the 
veteran's claim for service connection for a back disorder.  
In that decision, the RO indicated that the veteran had been 
previously denied service connection for a back disorder in a 
February 1969 rating decision on the basis that such a 
disorder preexisted his period of service and was not 
aggravated by his military service.  It was also noted that 
the veteran had presented essentially the same evidence that 
was previously considered in the February 1969 rating 
decision.   Therefore, the RO determined that new and 
material evidence had not been submitted to reopen his claim 
for service connection for a back disorder.

In addition, the March 2004 rating decision denied the 
veteran's claim for service connection for depression.  In 
that decision, the RO observed that depression was not 
treated or diagnosed in service or for many years thereafter.  
Therefore, service connection for depression was not 
warranted.

The evidence associated with the claims file subsequent to 
the May 1993 and March 2004 rating decisions includes VA 
medical records, letters from VA and private physicians, 
records from the Social Security Administration (SSA), lay 
statements, and hearing testimony as well as the veteran's 
own assertions.   The Board has thoroughly reviewed the 
evidence associated with the claims file subsequent to the 
May 1993 and March 2004 rating decisions and finds that this 
evidence constitutes new and material evidence which is 
sufficient to reopen the previously denied claims for service 
connection for a back disorder and for a psychiatric 
disorder.  The majority of the evidence is certainly new, in 
that it was not previously of record at the time of each 
respective decision.  

The Board also finds the April 2006 letter from a private 
physician and a July 2006 letter from a VA physician to be 
material with respect to the claim for service connection for 
a back disorder because they provide an opinion as to the 
etiology of the veteran's current back disorder.  In this 
regard, both physicians indicated that the veteran's 
ankylosing spondylitis arose during his military service.

The Board further finds the VA medical records to be material 
with respect to the veteran's claim for service connection 
for a psychiatric disorder.  In this regard, VA medical 
records dated in April 2005 noted that a mood and/or anxiety 
due to ankylosing spondylitis had to be ruled out.   In 
addition, VA medical records dated in January 2006 indicated 
that a physician intended to write a letter discussing how 
the veteran's ankylosing spondylitis had led to depression, 
anxiety, and suicide attempts, and VA medical records dated 
in February 2006 noted that the veteran had been referred for 
a psychology consultation for help in coping with stress 
related to his ankylosing spondylitis.

Based on the foregoing, the Board finds that new and material 
evidence has been presented to reopen the veteran's 
previously denied claims for service connection for a back 
disorder and for a psychiatric disorder.  However, as will be 
explained below, the Board is of the opinion that further 
development is necessary before the merits of the veteran's 
claims can be addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened, and to this extent only, the appeal is granted.


REMAND

Reason for Remand:  To provide the veteran a proper notice 
letter, to inform him of a regulatory amendment, and to 
afford him a VA examination.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, the veteran has not been adequately 
informed of the notice provisions in connection with his 
claims for service connection for a back disorder and for a 
psychiatric disorder.  In this regard, the record contains a 
letter dated in May 2005, which informed him that new and 
material evidence was necessary to reopen a claim for service 
connection.  The letter also discussed the division of 
responsibilities in obtaining the evidence.  However, the May 
2005 letter did not notify the veteran as to what evidence is 
necessary to substantiate his claims for service connection 
or that he should submit any evidence in his possession that 
pertains to his claims.  The Court has indicated that such 
specific notice is required to comply with the law. 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Moreover, during the pendency of this appeal, the provisions 
of 38 C.F.R. § 3.310 were amended, effective from October 10, 
2006.  The new provisions require that service connection not 
be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995) (when aggravation of a veteran's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected for that degree of aggravation), the new 
provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  However, the veteran has not been notified 
of this amendment.  Therefore, the Board finds it necessary 
to remand the veteran's claim so that the RO may address in 
the first instance the applicability of these revisions to 
the claim for service connection for a psychiatric disorder.

In addition, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for a back disorder.  His service medical 
records indicate that his July 1967 enlistment examination 
found his spine to be normal, and he denied having a medical 
history of recurrent back pain.  He later sought treatment 
with complaints of back pain during his period of service.  A 
Medical Board Report dated in July 1968 noted that the 
veteran had reported having a medical history of back pain in 
1965 and that the back pain recurred for a period of four 
months prior to his enlistment.  He indicated that he did not 
report his back problems earlier because he was concerned 
that his back disorder would hinder his enlistment.  It was 
noted that the veteran's prognosis was poor if he was 
retained in the military service and would not be able to 
ambulate well, but that he should do well if he returned to 
civilian life in a sedentary job.  The Medical Board 
determined that the veteran back disorder existed prior to 
his entry into service, but was not aggravated beyond the 
normal progression.  The veteran subsequently signed a 
statement in July 1968 requesting that he be discharged for a 
physical disability that existed prior to service and was not 
aggravated by service.  He also acknowledged that he was had 
been informed of his rights and did not elect a Physical 
Evaluation Board.  In addition, the veteran's post-service 
medical records indicate that he has been diagnosed with 
various back disorders, including ankylosing spondylitis.  
However, the evidence of record does not include a medical 
opinion discussing whether the veteran currently has a back 
disorder that was related to his military service.  
Therefore, the Board finds that a VA examination and medical 
opinion are necessary to determine the nature and etiology of 
any back disorder that may be present.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claims for service connection for a back 
disorder and for a psychiatric disorder.  
The letter should inform him of the 
information and evidence that is 
necessary to substantiate the claims for 
service connection; (2) inform him about 
the information and evidence that VA 
will seek to provide; (3) inform him 
about the information and evidence he is 
expected to provide; and (4) ask him to 
provide any evidence in his possession 
that pertains to the claims.  The letter 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01- 
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any back disorder that may 
be present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner should be requested to review 
all pertinent records associated with 
the claims file, including the veteran's 
service medical records, and to comment 
as to whether the veteran's preexisting 
back disorder worsened in severity 
during service.  If so, he should 
indicate whether the increase in 
severity was consistent with the natural 
progression of the disease or whether 
the increase represented a permanent 
worsening or "aggravation" of the 
disease beyond its natural progression.  
In responding to this question, the 
examiner should note that temporary or 
intermittent flare-ups of a preexisting 
injury or disease are not sufficient to 
be considered "aggravation in service" 
unless the underlying condition, as 
contrasted with symptoms, has worsened.  
The claims folder should be given to the 
examiner for review in conjunction with 
the examination.


3.  If service connection for a back 
disorder is granted, the veteran should 
be afforded a VA examination to 
determine the nature and etiology of any 
psychiatric disorder that may be 
present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment as to whether 
it is at least as likely as not that 
that the veteran has a current 
psychiatric disorder that is either 
caused or aggravated by his back 
disorder.  The claims folder should be 
given to the examiner for review in 
conjunction with the examination.


4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should 
readjudicate the remaining issues on 
appeal.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  This SSOC 
should include the version of 38 C.F.R. 
§ 3.310 that became effective on October 
10, 2006.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence 


and/or argument on the matter or matters the Board has 
remanded to the regional office. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
until he is notified.





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


